DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending in this application.
Claims 1 and 13 have been amended by applicant.
Claims 12, 14 and 15 have been cancelled by applicant.
Claims 16-19 are new claims.

Response to Arguments
Regarding Claim Rejections - 35 USC § 103:  Applicant’s arguments with respect to claims 1-5, 7-11 and 13 have been considered but are moot.  Amendments to independent claims 1 and 13 change the scope of the claims, thus necessitating new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-11, 13 and 15019 are rejected under 35 U.S.C. 103 as being unpatentable over Mui et al. (US 20120133202 A1) in view of Busack et al. (US 20110221265 A1).

Regarding Claim 1, Mui teaches a device for wheel slip control on a motor vehicle having at least one front axle and at least one rear axle (Mui, [0024] “control braking of…based…on a wheel slip of the vehicle “; [0013] “the vehicle comprises an automobile, such as a sedan, a sport utility vehicle, a van, or a truck”; Fig 1 Front Axle-140, Rear Axle-142), wherein the front axle is assigned at least one front actuator influencing at least one linear front wheel speed (Mui, Fig 1 shows front axle -140 connected to front actuator (brake unit-109); [0017] “The wheel speed sensors…are coupled to one or more of the wheels…and measure one or more speeds thereof. These measurements and/or information thereto are provided to the controller…for processing and for control of…braking”; [0050] "linear function”), and the rear axle is assigned at least one rear actuator for influencing at least one linear rear wheel speed (Mui, Fig 1 shows rear axle -142 connected to rear actuator (brake unit.-109); [0017] “The wheel speed sensors…are coupled to one or more of the wheels…and measure one or more speeds thereof. These measurements and/or information thereto are provided to the controller…for processing and for control of…braking”; [0050] "linear function”), and wherein the device comprises: at least one interface (Mui, [0027] “The interface…allows communication to the computer system…It can include one or more network interfaces to communicate with other systems or components”), which is designed to receive the following parameters: at least one first parameter indicating the at least one linear front wheel speed (Mui, [0036] “The front wheel speed values are…measured by wheel speed sensors…and provided to the processor…for processing”;[0050] “linear function”); at least one second parameter indicating the at least one linear rear wheel speed (Mui, [0037] “The rear wheel speed values are…measured by wheel speed sensors…and provided to the processor…for processing”;[0050] “linear function”); and at least one third parameter indicating a vehicle speed (Mui, [0038] “one or more vehicle speed values may be obtained by one or more other modules…such as a global positioning system (GPS) device”), wherein the at least one third parameter (Mui, [0037] “vehicle speed values”) is different from the at least one first parameter (Mui, [0036] “The front wheel speed values”) and the at least one second parameter (Mui, [0037] “The rear wheel speed values”); and a processor unit (Mui, Fig 1 Processor-Box 120), which is communicatively coupled to the at least one interface (Mui, Fig 1 shows Processor-Box 120 communicatively coupled to the at least one interface (Box 124) via Bus (128), [0026] “The bus…serves to transmit programs, data, status and other information or signals between the various components of the computer system”) and is designed: to determine at least one front wheel slip and at least one rear wheel slip on the basis of the at least one first parameter, the at least one second parameter and the at least one third parameter (Mui, [0040] “The front wheel slip values are…calculated using the front wheel speed values…and the vehicle speed values”; [0041] “The rear wheel slip values are…calculated using the rear wheel speed values…and the vehicle speed values”); and to generate control signals for the at least one front actuator and  the at least one rear actuator based separately on the respective at least one front wheel slip and the at least one rear wheel slip.
Mui does not teach generate control signals for the at least one front actuator and  the at least one rear actuator based separately on the respective at least one front wheel slip and the at least one rear wheel slip in accordance with a target slip which is different from zero.  However, Busack teaches these limitations. 
Busack teaches generate control signals for the at least one front actuator and  the at least one rear actuator based separately on the respective at least one front wheel slip and the at least one rear wheel slip (Busack, [0017] “Brake units…are each located at a vehicle corner…The frictional brake forces slow the rotation of rotor…and hence the rotation of the tire-wheel assembly and ultimately the vehicle. The brake pistons for each of the different wheels or corners may be…the front wheels are controlled separately from the rear wheels”, [0023] “wheel slip threshold is the output…a first look-up table maintains individual wheel slip thresholds for the front wheels (in this case, the front wheels use the same threshold), a second look-up table maintains collective wheel slip thresholds for the front wheels, a third look-up table maintains individual wheel slip thresholds for the rear wheels (in this case, the rear wheels use the same threshold), and a fourth look-up table maintains collective wheel slip thresholds for the rear wheels”) in accordance with a target slip which is different from zero (Busack, Tables I and II show target slip values different from zero).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mui to include generate control signals for the at least one front actuator and  the at least one rear actuator based separately on the respective at least one front wheel slip and the at least one rear wheel slip  in accordance with a target slip which is different from zero as taught by Busack in order to “provide the output..i.e., the excessive wheel slip condition status…to other devices, modules and/or systems in the vehicle, such as an electronic stability control (ESC), a vehicle stability assist (VSA), a vehicle stability control (VSC), etc. to maintain vehicle stability (Busack, [0029]).
Regarding Claim 2, Mui teaches the device as claimed in claim 1, wherein the at least one first parameter (Mui, [0036] “The front wheel speed values…measured by wheel speed sensors…and provided to the processor…for processing”) and the at least one second parameter (Mui, [0037] “The rear wheel speed values… measured by wheel speed sensors…and provided to the processor…for processing”) are based on a first measured variable relating to the respective wheel (Examiner interprets first parameter as “front wheel speed values”, second parameter as “rear wheel speed values “ and “wheel speed values…measured by wheel speed sensors” as first measured variable), and the at least one third parameter is based on a second measured variable different from the first measured variable (Mui, [0014] “a global positioning system (GPS) device and/or one or more other modules that provide measurements or information to the controller”; [0038] “one or more vehicle speed values may be obtained by one or more other modules…such as a global positioning system (GPS) device” Examiner interprets “vehicle speed values” as third parameter and GPS measurements as “second measured variable”).
Regarding Claim 3, Mui teaches the device as claimed in claim 1, wherein the at least one interface can be coupled or is coupled to a satellite-based position determination system (Mui, [0014] (“the braking system…may include and/or be coupled to…a global positioning system (GPS) device…that provide measurements or information to the controller”), which is designed to generate the at least one third parameter or a variable on which the at least one third parameter is based (Mui, [0038] “one or more vehicle speed values may be obtained by…a global positioning system (GPS) device”; Examiner interprets “vehicle speed values” as third parameter).  
Regarding Claim 4, Mui teaches the device as claimed in claim 1. Mui does not teach wherein the at least one interface can be coupled or is coupled to a radar- based system, which is designed to generate the at least one third parameter or a variable on which the at least one third parameter is based.  However, Busack teaches these limitations.
Busack teaches wherein the at least one interface can be coupled or is coupled to a radar- based system (Busack, [0013] “Vehicle speed sensor…provides vehicle brake system…with a vehicle speed signal that is generally representative of the speed or velocity of the vehicle…determines the speed of the vehicle relative to ground by directing radar, laser or other signals towards the ground and analyzing the reflected signals”), which is designed to generate the at least one third parameter or a variable on which the at least one third parameter is based (Busack, [0013] “vehicle speed sensor…determines the speed of the vehicle relative to ground by directing radar, laser or other signals towards the ground and analyzing the reflected signals”; Examiner interprets “speed of the vehicle” as third parameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mui to include the at least one interface can be coupled or is coupled to a radar- based system, which is designed to generate the at least one third parameter or a variable on which the at least one third parameter is based as taught by Busack in order to determine “whether or not an excessive wheel slip condition exists” by comparing “a wheel slip to a speed-based threshold that is based on vehicle speed” (Busack, [0022]).
Regarding Claim 7, Mui teaches the device as claimed in claim 1, wherein the processor unit is designed to determine a fourth parameter indicating the corresponding slip for a particular wheel by comparing the corresponding linear wheel speed with the vehicle speed (Mui, [0040] “The front wheel slip values are…calculated using the front wheel speed values…and the vehicle speed values”; [0041] “The rear wheel slip values are…calculated using the rear wheel speed values…and the vehicle speed values”).
Regarding Claim 8, Mui teaches the device as claimed in claim 7, wherein the processor unit is designed to determine the fourth parameter for the particular wheel as follows: 

    PNG
    media_image1.png
    18
    209
    media_image1.png
    Greyscale

wherein  sRAD is the fourth parameter, vRAD is the linear wheel speed and VREF is the vehicle speed (Mui, [0040, “front wheel slip value may be calculated by the processor…by subtracting a maximum front wheel speed from the vehicle speed and then dividing this difference by the vehicle speed”).

Regarding Claim 9, Mui teaches the device as claimed in claim 7.  Mui does not teach wherein the control signals for the at least one actuator assigned to the particular wheel are determined to the effect that the fourth parameter is regulated toward a target slip sZIEL different from zero.  However, Busack teaches this limitation (Busack, [0022] “ compare a wheel slip to a speed-based threshold that is based on vehicle speed”, [0017] “Brake units…are each located at a vehicle corner…The frictional brake forces slow the rotation of rotor…and hence the rotation of the tire-wheel assembly and ultimately the vehicle. The brake pistons for each of the different wheels or corners may be…the front wheels are controlled separately from the rear wheels”, Tables I and II show target slip values different from zero; Examiner interprets fourth parameter as wheel slip based on linear vehicle speed).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mui to include wherein the control signals for the at least one actuator assigned to the particular wheel are determined to the effect that the fourth parameter is regulated toward a target slip sZIEL different from zero as taught by Busack in order to “provide the output..i.e., the excessive wheel slip condition status…to other devices, modules and/or systems in the vehicle, such as an electronic stability control (ESC), a vehicle stability assist (VSA), a vehicle stability control (VSC), etc. to maintain vehicle stability (Busack, [0029]).
Regarding Claim 10, Mui teaches the device as claimed in claim 1, wherein the control signals for the at least one actuator assigned to the particular wheel are determined to the effect that the particular wheel is alternately decelerated and accelerated (Mui, [0031] “The brake units…are coupled between the controller…and the wheels…the brake units…are disposed along the first axle…and are coupled to certain wheels…on the first axle…and other of the brake units…are disposed along the second axle…and are coupled to other wheels of the second axle…The brake units…receive the braking commands from the controller…and are controlled thereby accordingly”; Examiner interprets “brake units” as reading on actuator.)

Regarding Claim 11, Mui teaches the device as claimed in claim 1, wherein the device is designed as at least one control unit (Mui, [0031] “The brake units…are coupled between the controller…and the wheels…The brake units…receive the braking commands from the controller…and are controlled thereby accordingly”). 

Regarding Claim 13, Mui teaches a method for wheel slip control on a motor vehicle having at least one front axle and at least one rear axle (Mui, [0024] “control braking of…based…on a wheel slip of the vehicle “; [0013] “the vehicle comprises an automobile, such as a sedan, a sport utility vehicle, a van, or a truck”; Fig 1 Front Axle-140, Rear Axle-142), wherein the front axle is assigned at least one front actuator for influencing at least one linear front wheel speed (Mui, Fig 1 shows front axle -140 connected to front actuator (brake unit-109); [0017] “The wheel speed sensors…are coupled to one or more of the wheels…and measure one or more speeds thereof. These measurements and/or information thereto are provided to the controller…for processing and for control of…braking”; [0050] "linear function”), and the rear axle is assigned at least one rear actuator for influencing at least one linear rear wheel speed (Mui, Fig 1 shows rear axle -142 connected to rear actuator (brake unit.-109); [0017] “The wheel speed sensors…are coupled to one or more of the wheels…and measure one or more speeds thereof. These measurements and/or information thereto are provided to the controller…for processing and for control of…braking”; [0050] "linear function”), and wherein the method comprises: receiving at least one first parameter indicating the at least one linear front wheel speed (Mui, [0036] “The front wheel speed values are…measured by wheel speed sensors…and provided to the processor…for processing”;[0050] “linear function”); receiving at least one second parameter indicating the at least one linear rear wheel speed (Mui, [0037] “The rear wheel speed values are…measured by wheel speed sensors…and provided to the processor…for processing”;[0050] “linear function”); receiving at least one third parameter indicating a vehicle speed (Mui, [0038] “one or more vehicle speed values may be obtained by one or more other modules…such as a global positioning system (GPS) device”), wherein the at least one third parameter (Mui, [0037] “vehicle speed values”) is different from the at least one first parameter (Mui, [0036] “The front wheel speed values”) and the at least one second parameter (Mui, [0037] “The rear wheel speed values”); determining at least one front wheel slip and at least one rear wheel slip on the basis of the at least one first parameter, the at least one second parameter and the at least one third parameter (Mui, [0040] “The front wheel slip values are…calculated using the front wheel speed values…and the vehicle speed values”; [0041] “The rear wheel slip values are…calculated using the rear wheel speed values…and the vehicle speed values”); and generating control signals for the at least one front actuator and  the at least one rear actuator based separately on the respective  at least one front wheel slip and the at least one rear wheel slip (Mui, [0024] “The computer system…receives the signals or information from the various sensors...and further processes these signals or information in order to control braking of the vehicle…along the first axle…and the second axle…respectively, via braking commands sent to the brake units…by the computer system…based at least in part on a wheel slip of the vehicle”).
Mui does not teach generate control signals for the at least one front actuator and  the at least one rear actuator based separately on the respective at least one front wheel slip and the at least one rear wheel slip in accordance with a target slip which is different from zero.  However, Busack teaches these limitations. 
Busack teaches generate control signals for the at least one front actuator and  the at least one rear actuator based separately on the respective at least one front wheel slip and the at least one rear wheel slip (Busack, [0017] “Brake units…are each located at a vehicle corner…The frictional brake forces slow the rotation of rotor…and hence the rotation of the tire-wheel assembly and ultimately the vehicle. The brake pistons for each of the different wheels or corners may be…the front wheels are controlled separately from the rear wheels”, [0023] “wheel slip threshold is the output…a first look-up table maintains individual wheel slip thresholds for the front wheels (in this case, the front wheels use the same threshold), a second look-up table maintains collective wheel slip thresholds for the front wheels, a third look-up table maintains individual wheel slip thresholds for the rear wheels (in this case, the rear wheels use the same threshold), and a fourth look-up table maintains collective wheel slip thresholds for the rear wheels”) in accordance with a target slip which is different from zero (Busack, Tables I and II show target slip values different from zero).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mui to include generate control signals for the at least one front actuator and  the at least one rear actuator based separately on the respective at least one front wheel slip and the at least one rear wheel slip  in accordance with a target slip which is different from zero as taught by Busack in order to “provide the output..i.e., the excessive wheel slip condition status…to other devices, modules and/or systems in the vehicle, such as an electronic stability control (ESC), a vehicle stability assist (VSA), a vehicle stability control (VSC), etc. to maintain vehicle stability (Busack, [0029]).
Regarding Claim 16, Mui teaches the method as claimed in claim 13.  Mui does not teach wherein the control signals are generated to maintain the target slip at a first predetermined value for the front wheels and at a second predetermined value for the rear wheels.  However, Busack teaches this limitation (Busack, [0017] “Brake units…are each located at a vehicle corner…The frictional brake forces slow the rotation of rotor…and hence the rotation of the tire-wheel assembly and ultimately the vehicle. The brake pistons for each of the different wheels or corners may be…the front wheels are controlled separately from the rear wheels”, [0023] “wheel slip threshold is the output…a first look-up table maintains individual wheel slip thresholds for the front wheels (in this case, the front wheels use the same threshold), a second look-up table maintains collective wheel slip thresholds for the front wheels, a third look-up table maintains individual wheel slip thresholds for the rear wheels (in this case, the rear wheels use the same threshold), and a fourth look-up table maintains collective wheel slip thresholds for the rear wheels”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mui to include the control signals are generated to maintain the target slip at a first predetermined value for the front wheels and at a second predetermined value for the rear wheels as taught by Busack in order to “provide the output..i.e., the excessive wheel slip condition status…to other devices, modules and/or systems in the vehicle, such as an electronic stability control (ESC), a vehicle stability assist (VSA), a vehicle stability control (VSC), etc. to maintain vehicle stability (Busack, [0029]).
Regarding Claim 17, Mui teaches method as claimed in claim 16.  Mui does not teach wherein the first and second predetermined values are held substantially constant with respect to time. However, Busack teaches this limitation (Busack, [0028] “Any type of counter and/or timer arrangement may be used, including…where an Excessive Wheel Slip counter is used to ensure that the excessive wheel slip condition exists for a certain number of method loops. The Excessive Wheel Slip counter may be incremented or decremented until it reaches some expiration…the excessive wheel slip condition has to last for 5 method loops, which at an average of 7 mS per method loop results in about 35 mS…If at any time the excessive wheel slip condition ceases to exist…the Excessive Wheel Slip counter is reset”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mui to include the first and second predetermined values are held substantially constant with respect to time as taught by Busack “in order to avoid cancelling the regenerative braking operations due to momentary excessive wheel slip conditions that do not threaten vehicle stability” (Busack, [0028]).

Regarding Claim 18, Mui teaches The device as claimed in claim 1.  Mui does not teach wherein the processor unit is designed to generate control signals to maintain the target slip at a first predetermined value for the front wheels and at a second predetermined value for the rear wheels. However, Busack teaches this limitation (Busack, [0017] “Brake units…are each located at a vehicle corner…The frictional brake forces slow the rotation of rotor…and hence the rotation of the tire-wheel assembly and ultimately the vehicle. The brake pistons for each of the different wheels or corners may be…the front wheels are controlled separately from the rear wheels”, [0023] “wheel slip threshold is the output…a first look-up table maintains individual wheel slip thresholds for the front wheels (in this case, the front wheels use the same threshold), a second look-up table maintains collective wheel slip thresholds for the front wheels, a third look-up table maintains individual wheel slip thresholds for the rear wheels (in this case, the rear wheels use the same threshold), and a fourth look-up table maintains collective wheel slip thresholds for the rear wheels”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mui to include the control signals are generated to maintain the target slip at a first predetermined value for the front wheels and at a second predetermined value for the rear wheels as taught by Busack in order to “provide the output..i.e., the excessive wheel slip condition status…to other devices, modules and/or systems in the vehicle, such as an electronic stability control (ESC), a vehicle stability assist (VSA), a vehicle stability control (VSC), etc. to maintain vehicle stability (Busack, [0029]).
Regarding Claim 19, Mui teaches device as claimed in claim 18.  Mui does not teach wherein the first and second predetermined values are held substantially constant with respect to time. However, Busack teaches this limitation (Busack, [0028] “Any type of counter and/or timer arrangement may be used, including…where an Excessive Wheel Slip counter is used to ensure that the excessive wheel slip condition exists for a certain number of method loops. The Excessive Wheel Slip counter may be incremented or decremented until it reaches some expiration…the excessive wheel slip condition has to last for 5 method loops, which at an average of 7 mS per method loop results in about 35 mS…If at any time the excessive wheel slip condition ceases to exist…the Excessive Wheel Slip counter is reset”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mui to include the first and second predetermined values are held substantially constant with respect to time as taught by Busack “in order to avoid cancelling the regenerative braking operations due to momentary excessive wheel slip conditions that do not threaten vehicle stability” (Busack, [0028]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mui et al. (US 20120133202 A1) in view of Busack et al. (US 20110221265 A1) in further view of Balogh et al. (US 20200047737 A1).

Regarding Claim 5, Mui teaches the device as claimed in claim 1.  Mui does not teach wherein the at least one interface can be coupled or is coupled to a camera- based system, which is designed to generate the at least one third parameter or a variable on which the at least one third parameter is based. However, Balogh teaches these limitations.
Balogh teaches wherein the at least one interface can be coupled or is coupled to a camera- based system (Balogh, [0029] “corresponding connections…are provided, which may include a wiring (e.g. a vehicle communication bus)”; [0032] “dynamic sensor may…include…a camera…the connections…may be used to communicate the respective sensor data from the vehicle dynamic sensor to a control unit or directly to the data interface module…as input information”), which is designed to generate the at least one third parameter or a variable on which the at least one third parameter is based (Balogh, [0021] “the vehicle includes at least one dynamic sensor…configured to determine…vehicle speed”; [0032] “dynamic sensor may…include…camera”; Examiner interprets “vehicle speed” as third parameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mui to include the at least one interface can be coupled or is coupled to a camera- based system, which is designed to generate the at least one third parameter or a variable on which the at least one third parameter is based as taught by Balogh so that “the braking control module may thus be configured to modify the threshold value for the wheel slip”. (Balogh, [0016]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mui et al. (US 20120133202 A1) in view of Busack et al. (US 20110221265 A1) in further view of Billig et al. (US 20060180374 A1).
Regarding Claim 6, Mui teaches the device as claimed in claim 1.  Mui does not teach wherein the at least one interface is designed to receive both the at least one first parameter and the at least one second parameter in the form of angular wheel speed signals or in the form of linear wheel speeds derived from the angular wheel speed signals.  However, Balogh teaches this limitation (Billig, [0019] “the control unit…also detects additional input signals, in particular the wheel speeds or wheel angular velocities w.sub.LF, w.sub.LR, w.sub.RF, w.sub.RR of all wheels 4, 5, 6, 7”; (Examiner interprets angular wheel speed signals for front wheels “w.sub.LF, w.sub.LR”  as first parameter and rear wheels “w.sub.RF, w.sub.RR” as second parameter.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mui to include the at least one interface is designed to receive both the at least one first parameter and the at least one second parameter in the form of angular wheel speed signals or in the form of linear wheel speeds derived from the angular wheel speed signals as taught by Billing in order to determine “stably operating wheels” (Billig [0027]) and to  “ensure that the least possible wheel slip can occur” (Billig [0010]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wellenkotter et al. (US 20130124056 A1) discloses determining wheel slip by comparing the corresponding linear wheel speed with the vehicle speed.  (Wellenkotter [0066] “Control may determine whether the wheel slip…is less than the predetermined value and whether the vehicle speed…is greater than the predetermined speed…If both are true, control may continue…If one or both are false, control may end…control may refrain from determining and/or using the estimated wheel torque…when the wheel slip…is greater than the predetermined value”).
Rycroft et al. (US 1 A1) discloses an interface can be coupled to a camera- based system, a satellite-based system and a radar-based system to generate the at least one third parameter or a variable on which the at least one third parameter is based (Rycroft, [0091] In a further embodiment of the present invention (not shown) a wheel slip signal…is derived not just from a comparison of wheel speeds, but further refined using sensor data indicative of the vehicle's speed over ground. Such a speed over ground determination may be made via global positioning (GPS) data, or via a vehicle mounted radar or laser based system arranged to determine the relative movement of the vehicle…and the ground over which it is travelling. A camera system may be employed for determining speed over ground”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662